Citation Nr: 1754779	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-27 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA non-service-connected pension in the amount of $53,095.00.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from June 1975 to June 1978.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the VA Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver.  Jurisdiction of the Veteran's claims file currently resides with the St. Petersburg, Florida RO.

The Veteran initially requested a Board hearing in his October 2012 substantive appeal.  However, in January 2017, the Veteran withdrew his request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claim.

Specifically, the Board notes that several documents relevant to the Veteran's pending waiver appeal are not currently associated with the Veteran's claims file.  As referenced in the September 2016 statement of the case (SOC), the following documents are not of record: (1) a January 20, 2010 letter sent from VA to the Veteran regarding his spouse's discovered income; (2) a Financial Status Report received on October 27, 2011 showing that the Veteran's reported monthly household income was $2,467.00, with monthly expenses of $3,074.79; (3) a copy of the February 8, 2012 decision by the Committee denying the Veteran's waiver request due to a finding of bad faith; (4) a transcript of a hearing before the Committee held on July 9, 2012; and (5) a document dated August 24, 2012 upholding the denial of waiver.  As such, remand is required so that the Board may render a decision upon the merits of the Veteran's waiver claim.




Accordingly, the case is REMANDED for the following action:

Obtain copies of the following documents noted in the September 2012 SOC and associate them with the Veteran's claims file:

(a) a January 20, 2010 letter sent from VA to the Veteran regarding his spouse's discovered income;

(b) a Financial Status Report received on October 27, 2011 showing that the Veteran's reported monthly household income was $2,467.00, with monthly expenses of $3,074.79;

(c) a copy of the February 8, 2012 decision by the Committee denying the Veteran's waiver request due to a finding of bad faith;

(d) a transcript of the hearing held before the Committee held on July 9, 2012; and

(e) a document dated August 24, 2012 upholding the denial of waiver.

After obtaining the above documents, return the claims file to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




